Case 2:19-cv-09204-DDP-JC Document 1-5 Filed 10/25/19 Page 1 of 7 Page ID #:40




                                                           Government
                                                             Exhibit
                                                           _____________
                                                                 C
Case 2:19-cv-09204-DDP-JC Document 1-5 Filed 10/25/19 Page 2 of 7 Page ID #:41
Case 2:19-cv-09204-DDP-JC Document 1-5 Filed 10/25/19 Page 3 of 7 Page ID #:42
Case 2:19-cv-09204-DDP-JC Document 1-5 Filed 10/25/19 Page 4 of 7 Page ID #:43
Case 2:19-cv-09204-DDP-JC Document 1-5 Filed 10/25/19 Page 5 of 7 Page ID #:44
Case 2:19-cv-09204-DDP-JC Document 1-5 Filed 10/25/19 Page 6 of 7 Page ID #:45
Case 2:19-cv-09204-DDP-JC Document 1-5 Filed 10/25/19 Page 7 of 7 Page ID #:46
